Citation Nr: 9934221	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-14 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1969, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts.  In that rating action, the RO denied 
the veteran's claim for service connection for low back 
disability on the basis that it was not well grounded; the RO 
subsequently confirmed and continued the denial on the basis 
that the veteran had not submitted new and material evidence 
sufficient to reopen a claim for this benefit, and it is on 
the latter basis that the issue was certified for appeal.  
The Board notes that inasmuch as service connection for a low 
back disorder previously was denied in 1982, and the veteran 
did not appeal the denial, characterization of the claim as a 
new and material evidence claim is appropriate.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (1999). 

In his Substantive Appeal (on VA Form 9, Appeal to the 
Board), dated in March 1996 and received at the RO in April 
1997, the veteran requested that he be afforded a hearing 
before a Member of the Board at the local VA office.  
Thereafter, in statements filed at the RO in July and in 
August 1997, the veteran requested that he be afforded a 
hearing before RO personnel at the agency of original 
jurisdiction; that hearing was conducted in October 1997.  
Then, subsequent to several attempts to schedule a hearing 
before a Member of the Board, including via video-conference, 
a VA Form 119 (Report of Contact), dated in March 1999 
reflects that the veteran reported that he no longer wanted 
to testify at a hearing before a Member of the Board.  The 
veteran's request for a Board hearing is thus deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (1999).




REMAND

The service medical records show that, at service entry, the 
veteran reported a history of having chronic back problems, 
and chronic back pain was noted by the physician who prepared 
the January 1966 Report of Medical Examination.  The veteran 
essentially argues, however, that service connection is 
warranted for low back disability because the disability was 
permanently worsened as a result of the physical rigors he 
was subjected to during his period of military service.  In 
addition, in his statements and testimony, the veteran 
reported that, subsequent to service, he received significant 
private treatment for his low back disability, and that, more 
recently, he has received treatment for that disability 
exclusively at VA.  

With regard to the private treatment, in a June 1982 private 
medical report, Dr. Susan Johnson indicated that she was 
treating the veteran for his low back problems.  In addition, 
she noted that she had "assumed" the practice of Dr. John 
Pratt, who she stated had treated the veteran for this 
problem on fourteen occasions between May 1978 to April 1980; 
Dr. Johnson added that she was in possession of Dr. Pratt's 
treatment records.  However, with the exception of Dr. 
Johnson's June 1982 report, none of either Dr. Johnson's or 
Dr. Pratt's records have been associated with the claims 
folder.  

In addition, the veteran specifically maintains that VA 
outpatient treatment records from the Northampton, 
Massachusetts, VA Medical Center, support his petition to 
reopen a claim for service connection for low back 
disability.  However, the outpatient treatment records, dated 
subsequent to August 1996, have not been associated with the 
claims folder.  This is significant because, as a preliminary 
matter, all potentially relevant evidence should be 
associated with the claims file prior to the adjudication of 
the claim.  Furthermore, records generated by VA facilities 
that may have an impact on the adjudication of a claim 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998; Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Further, the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims) (Court) 
has held that VA has a duty to inform the veteran of the 
evidence necessary to complete his application.  See 
38 U.S.C.A. § 5103 (1997); Graves v. Brown, 8 Vet. App. 522 
(1995).  In this case as in Graves, VA is on notice that 
relevant evidence in support of the veteran's application to 
reopen his claim for service connection for low back 
disability is ostensibly available.  Accordingly, if none of 
the requested development yields a favorable opinion on the 
question of a whether the veteran's pre-existing low back 
disability was aggravated as a result of his period of 
military service, as he contends, the RO should specifically 
advise him of the need for such an opinion to support his 
application to reopen his petition to reopen this claim.  
Id.; see also Winters v. West, 12 Vet. App. 203, 206 (1999).

Finally, the Board notes that in the January 1996 rating 
action that is the subject of the current appeal, the RO also 
denied the veteran's claim for service connection for 
psychiatric disability, to include PTSD.  In his July 1996 
Notice of Disagreement (NOD), the veteran appealed the 
determination only so far as it concerned the denial of 
service connection for PTSD; such is also reflected in the 
February 1997 Statement of the Case (SOC).  Thereafter, in a 
signed VA Form 9, dated in March 1996 and received at the RO 
in April 1997, the veteran specifically withdrew his claim 
for service connection for PTSD.  Accordingly, the veteran's 
appeal of the RO's January 1996 denial of his claim for 
service connection for PTSD is not before the Board.  See 
38 C.F.R. § 20.204 (1999).  

However, despite the veteran's withdrawal of his claim for 
service connection for PTSD, during the October 1997 RO 
hearing, the veteran offered testimony in support of this 
claim, which the Board interprets as an informal application 
to reopen a claim for this benefit.  In addition, in a 
February 1998 rating action, a copy of which was included as 
part of the March 1998 Supplemental Statement of the Case 
(SSOC), the RO confirmed and continued a denial of service 
connection for this disability.  Thereafter, in May 1998 
written argument prepared by the veteran's representative and 
submitted to the RO, his representative argued that service 
connection was warranted for PTSD.  The Board concludes that 
the May 1998 written argument constitutes an NOD with respect 
to this claim.  However, the RO has not issued the veteran an 
SOC with respect to his application to reopen a claim for 
service connection for PTSD.  Under these circumstances, such 
action should be accomplished on remand.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records from the 
Northampton, Massachusetts, VA Medical 
Center, dated subsequent to August 1996; 
from Dr. Susan Johnson in Greenfield, 
Massachusetts (to include any records in 
her possession of Dr. John Pratt's 
treatment of the veteran); as well as 
from any other facility or source 
identified by the veteran.  The aid of 
the veteran and his representative in 
securing such records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  If none of the requested development 
yields a medical opinion as to a 
relationship between the veteran's low 
back disability and his period of 
military service, the RO should 
specifically advise him of the need to 
submit such competent medical evidence to 
support the claim.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's petition to reopen a claim for 
service connection for low back 
disability on the basis of all pertinent 
evidence of record, and all pertinent 
legal authority, to specifically include 
the recent decision of the United States 
Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.  The RO also should issue 
the veteran a Statement of the Case with 
respect to his application to reopen a 
claim for service connection for PTSD, to 
include notification of the need to 
timely file a substantive appeal to 
perfect his appeal and, thus, obtain 
appellate review, of that issue.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


